Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s amendment in the reply filed on 7/5/2022 is acknowledged, with the cancellation of Claims 1-3; and the additional newly added Claim 4.  Claim 4 is pending.  Claim 4 is examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 7/5/2022.
Claim 4 recites “A flavor canedle includes 3 different natural materials one being obtained from shea, mango, coconut, the second being obtained from sesame, coconut, CBD oil, the third would be the flavoring the mixture would be melted and poured into a reusable container that would have a wick attached to the bottom of cotton, hemp; it could then lit by a heat source thus giving off light, heat, or aroma”. The recitation is very confusing, first of all, “canedle” is a miss-spelling. It is not clear whether Applicant is claiming candle or something else. The correct spelling should be “candle”. 
Secondly, “one being obtained from shea, mango, coconut” is confusing, as it is not clear “one being obtained from shea, mango, and coconut”, or “one being obtained from shea, mango, or coconut”. For the same reason, “the second being obtained from sesame, coconut, CBD oil” and “the bottom made of cotton, hemp” are not clear. In the instant case, the claim was construed as “or”, as the cancelled claims 1-3 recites “et al”. 
Thirdly, “coconut” was recited for both the one material and the second material, it is not clear why the same coconut could be both the one material and the second material.
Fourthly, the recitation of “the flavoring the mixture” is confusing, as there is insufficient antecedent basis for the limitations in the claim. It is not clear whether it refers to the mixture of the 3 different materials or the mixture of flavoring agents. 
Finally, the claim recites “the bottom”, it is not clear whether it refers to the bottom of the wick or the bottom of the candle.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 


Claim Rejections –35 USC § 112, 1st New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 is newly rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
This is a new rejection necessitated by the Applicant’s amendment filed on 7/5/2022.
Claim 4 recites “CBD oil” at line 2. However, the specification fails to provide any support regarding the description of “CBD oil”. Applicant is noted that the main difference between hemp oil vs CBD oil, is that hemp oil has little to no CBD content. Hemp Oil is made by cold-pressing the hemp seeds into an omega-rich culinary oil. CBD oil is made by extracting the compound CBD from the leaves, flowers and stalks of a hemp plant. Therefore, it is not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, Applicant had possession of the “CBD oil” in the invention.  Thus, the subject matter of “CBD oil” is a new matter that needs to be cancelled.

	
Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 4 is newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Waters (US 20160251597 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 7/5/2022.
Waters teach a candle composition comprising about 60% to about 80% by weight rice bran wax and about 20% to about 40% coconut oil (see claim 4) (thus both the one and the second materials). The candle composition of claim 4, wherein the composition comprises about 63% to about 70% by weight rice bran wax, about 27% to about 30% by weight coconut oil, and about 0% to about 10% by weight scent (see claim 6) (thus the third material flavoring). The candle composition typically contains at least one wick. The wick used can be hemp-core cotton, etc. [0033]. The candle composition of claim 1, wherein the composition is within a container (see claim 21) (thus reusable). Waters teach if using fragrances or essential oils, blend into melted wax just before pouring [0045] (thus melted and poured into container).

Therefore, the reference is deemed to anticipate the instant claim above.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450



Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655